Exhibit 10.1
 
 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is made as of January 1, 2010
 
B E T W E E N:
 
ZION OIL AND GAS INC., a Company incorporated under the laws of Delaware.
 
(the "Company")
 
and -
 
WILLIAM L. OTTAVIANI
 
(the "Employee")
 


 
CONTEXT OF THIS AGREEMENT
 
A.            The Company explores for oil and gas in Israel.
 
B.            The Company wishes to employ the Employee upon the terms and
conditions as set out herein.
 
 
FOR VALUE RECEIVED, the sufficiency of which is acknowledged, the parties agree
as follows:
 
PART 1
INTERPRETATION
 
1.1            Definitions.  In this Agreement, the following terms shall have
the following meanings:
 
"Agreement" means this agreement and all schedules attached hereto and all
amendments made hereto and the thereto in writing by the parties.
 
"Business Day" means a day other than a Saturday, Sunday or statutory holiday in
the United States.
 
"Person" includes individuals, companies, limited partnerships, general
partnerships, joint stock companies, joint ventures, associations, companies,
trusts or other organizations, whether or not legal entities.
 

--------------------------------------------------------------------------------


 
1.2            Entire Agreement. This Agreement together with the agreements and
other documents to be delivered pursuant to this Agreement (or other agreements
pertaining to employee benefits, including, without limitation, stock option and
bonus plan agreements), constitute the entire agreement between the parties
pertaining to the subject matter of this Agreement and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties and there are no warranties, representations or other
agreements between the parties in connection with the subject matter of this
Agreement except as specifically set forth in this Agreement and any document
delivered pursuant to this Agreement.  No supplement, modification or waiver or
termination of this Agreement shall be binding unless executed in writing by the
party to be bound thereby.
 
1.3            Sections and Headings.  The division of this Agreement into parts
and sections and the insertion of headings are for convenience of reference only
and shall not affect the construction or interpretation of this Agreement.  The
terms "this Agreement", "hereof", "hereunder" and similar expressions refer to
this Agreement and not to any particular article, section or other portion
hereof and include any agreement or instrument supplemental or ancillary
hereto.  Unless something in the subject matter or context is inconsistent
therewith, references herein to parts and sections are to parts and sections of
this Agreement.
 
1.4            Number & Gender.  Words importing the singular number only shall
include the plural and vice versa and words importing the masculine gender shall
include the feminine and neuter genders and vice versa.
 
1.5            Applicable Law.  This Agreement shall be construed and enforced
in accordance with the laws of the State of Texas applicable therein.
 
1.6            Currency.  Unless otherwise specified, all references herein to
currency shall be references to currency of the United States.
 
1.7            Calculation of Time.  When calculating the period of time within
which or following which any act is to be done or step taken pursuant to this
Agreement, the date which is the reference date in calculating such period shall
be excluded.  If the last day of such period is a non Business Day, the period
in question shall end on the next Business Day.
 
PART 2
APPOINTMENT AND DUTIES
 
2.1           Appointment.  The Company agrees to employ the Employee as its
President and Chief Operating Officer upon the terms and conditions contained
herein and the Employee accepts such appointment.


2.2           Term.  The employment of the Employee hereunder shall commence on
the date hereof and shall continue until December 31, 2011 (the “Initial Term”)
unless terminated in accordance with the provisions of this Agreement.  At the
end of the initial twelve months of the Initial Term the Company shall consider
extending this Agreement through December 31, 2012.
 
2.3           Duties and Reporting.  The Employee will report directly to the
chief executive officer of the Company and shall carry out all duties and
responsibilities which are from time to time assigned to him by the chief
executive officer. The Employee shall be responsible for the supervision and
control of all of the Company’s operations related to oil and gas exploration.
 
2

--------------------------------------------------------------------------------


PART 3
BENEFITS & EXPENSES
 
3.1           Gross Salary. During the term hereof, and subject to the
performance of the services required to be performed hereunder by Employee, the
Company shall pay to the Employee for all services rendered hereunder, as
salary, payable not less often than once per month and in accordance with the
Company's normal and reasonable payroll practices, a monthly gross amount equal
to U.S. $20,833 (the "Gross Salary").


Gross Salary shall be deferred in an amount equal to the percentage being paid
by the Company its other executive officers from time to time. Currently the
Company pays 80% of the monthly gross salaries to its executives up to a maximum
amount of $15,500. The Gross Salary which is deferred shall be paid at such time
and in accordance with the amount being paid to other Company executives.


3.2           Benefits.  The Employee shall be entitled to participate in all of
the Company's benefit plans generally available to its senior level employees
from time to time established for Company employees who are located in the
United States.
 
3.4           Expenses All expenses reasonably incurred by the Employee shall be
reimbursed, together with any applicable sales and goods and services taxes, by
the Company within 10 Business Days after presentation by the Employee of proper
invoices and receipts in keeping with the policies of the Company as established
from time to time. The Company shall pay for the reasonable expenses incurred by
Employee for rental of an office in the vicinity of Employee’s residence in
State College, PA, normal and customary office supplies & services (including
cell phone expenses) and for retention of a part time office assistant (with
employee benefits customarily provided by Company).
 
3.5           Options. Subject to the Employee entering into the Company's
standard Employee Stock Option agreement, for services required to be performed
hereunder by Employee, the Employee shall be entitled to participate in an
employee stock option plan of the Company. The Company shall grant to Employee
under Company’s 2005 Stock Option Plan non qualified penny options, at the end
of each calendar quarter, beginning with quarter ended March 31, 2010, for an
amount of shares of Common Stock of the Company (“Shares”) equal to the Grant
Amount (defined below). The vested options shall be exercisable until January
31, 2020.


The “Grant Amount’ shall mean such number of Shares equal to $12,500 divided by
the closing price on the last trading day of the respective calendar quarter of
the Company’s publicly traded shares of Common Stock, but in no event at a per
share price of less than $5.00 (“Closing Price”). The Grant Amount shall be
determined on the first trading day of each succeeding calendar quarter.


3

--------------------------------------------------------------------------------




3.6           Vacation. The Employee shall be entitled to an annual vacation of
twenty (20) working days at full pay. Vacation days may not be accumulated
without the prior written consent of the Company.


3.7           Withholding Tax Company shall withhold, or charge Employee with,
all taxes and other compulsory payments as required under applicable law with
respect to all payments, benefits and/or other compensation paid to Employee in
connection with his employment with Company.


PART 4
EMPLOYEE'S COVENANTS
 
4.1            Service.  The Employee shall devote all of his time, attention
and ability to the business of the Company and shall well and faithfully serve
the Company and shall use his best efforts to promote the interests of the
Company. The Employee appreciates that the Employee's duties may involve
significant travel (including overseas) from the Employee's place of employment,
and the Employee agrees to travel as reasonably required in order to fulfill the
Employee's duties. Upon prior written approval of the Company the Employee may
sit on boards of other companies unless there is a reasonable basis upon which
the Company may deny him the right to do so.
 
4.2           Duties and Responsibilities. The Employee shall duly and
diligently perform all the duties assigned to him while in the employ of the
Company, and shall truly and faithfully account for and deliver to the Company
all money, securities and things of value belonging to the Company which the
Employee may from time to time receive for, from or on account of the Company.
 
4.3           Rules and Regulations. The Employee shall be bound by and shall
faithfully observe and abide by all the rules and regulations of the Company
from time to time in force which are brought to his notice including insider
trading policies and underwriter lock ups, from time to time in force which are
brought to his notice.
 
PART 5
CONFIDENTIAL INFORMATION AND DEVELOPMENTS
 
5.1            "Confidential Information" means information, whether or not
originated by the Employee, that relates to the business or affairs of the
Company, its affiliates, clients or suppliers and is confidential or proprietary
to, about or created by the Company, its affiliates, clients, or
suppliers.  Confidential Information includes, but is not limited to, the
following types of confidential information and other proprietary information of
a similar nature (whether or not reduced to writing or designated or marked as
confidential):
 
 
(i)
work product resulting from or related to work or projects performed for or to
be performed for the Company or its affiliates, including but not limited to,
the interim and final lines of inquiry, hypotheses,  research and conclusions
related thereto and the methods, processes, procedures, analysis, techniques and
audits used in connection therewith;

 
4

--------------------------------------------------------------------------------


 
 
(ii)
computer software of any type or form and in any stage of actual or anticipated
development, including but not limited to, programs and program modules,
routines and subroutines, procedures, algorithms, design concepts, design
specifications (design notes, annotations, documentation, flowcharts, coding
sheets, and the like), source code, object code and load modules, programming,
program patches and system designs;

 
 
(iii)
information relating to developments (as hereinafter defined) prior to any
public disclosure thereof, including but not limited to, the nature of the
developments, production data, technical and engineering data, test data and
test results, the status and details of research and development of products and
services, and information regarding acquiring, protecting, enforcing and
licensing proprietary rights (including patents, copyrights and trade secrets);

 
 
(iv)
internal Company personnel and financial information, vendor names and other
vendor information, purchasing and internal cost information, internal services
and operational manuals, and the manner and method of conducting the Company's
business;

 
 
(v)
marketing and development plans, price and cost data, price and fee amounts,
pricing and billing policies, quoting procedures, marketing techniques and
methods of obtaining business, forecasts and forecast assumptions and volumes,
and future plans and potential strategies of the Company that have been or are
being discussed; and

 
 
(vi)
all information that becomes known to the Employee as a result of employment
that the Employee, acting reasonably, believes is confidential information or
that the Company takes measures to protect.

 
5.2            Confidential Information does not include:
 
 
(i)
the general skills and experience gained during the Employee's employment or
engagement with the Company that the Employee could reasonably have been
expected to acquire in similar employment or engagements with other companies;

 
 
 
(ii)
information publicly known without breach of this Agreement or similar
agreements; or

 
 
(iii)
information, the disclosure of which is required to be made by any law,
regulation, governmental authority or court (to the extent of the requirement),
provided that before disclosure is made, notice of the requirement is provided
to the Company, and to the extent of the requirement, (to the extent reasonably
possible in the circumstances) the Company is afforded an opportunity to dispute
the requirement.

 
5

--------------------------------------------------------------------------------


5.3            "Developments" means all discoveries, inventions, designs, works
of authorship, improvements and ideas (whether or not patentable or
copyrightable) and legally recognized proprietary rights (including, but not
limited to, patents, copyrights, trademarks, topographies, know how and trade
secrets), and all records and copies of records relating to the foregoing, that
relates solely to the Company's business  and improvements and modifications to
it:
 
 
(i)
result or derive from the Employee's employment or from the Employee's knowledge
or use of Confidential Information;

 
 
(ii)
are conceived or made by the Employee (individually or in collaboration with
others) during the term of the Employee's employment by the Company;

 
 
(iii)
result from or derive from the use or application of the resources of the
Company or its affiliates; or

 
 
(iv)
relate to the business operations of or actual or demonstrably anticipated
research and development by the Company or its affiliates.

 
For greater certainty, discoveries, inventions, designs, works of authorship,
improvements and ideas (whether or not patentable or copyrightable) of the
Employee that do not relate to the business of the Company are not the subject
matter of this Agreement.
 
PART 6
NO CONFLICTING OBLIGATIONS
 
6.1            The Employee warrants to the Company that:
 
 
(i)
the performance of the Employee's duties as an employee of the Company will not
breach any agreement or other obligation to keep confidential the proprietary
information of any other party; and

 
 
(ii)
the Employee is not bound by any agreement with or obligation to any other party
that conflicts with the Employee's obligations as an employee of the Company or
that may affect the Company's interest in the Developments.

 
6.2            The Employee will not, in the performance of the Employee's
duties as an employee of the Company:
 
 
(i)
improperly bring to the Company or use any trade secrets, confidential
information or other proprietary information of any other party; or

 
 
(ii)
knowingly infringe the intellectual property rights of any other party.

 
6

--------------------------------------------------------------------------------


PART 7
CONFIDENTIAL INFORMATION
 
7.1            Protection of Confidential Information. All Confidential
Information, whether it is developed by the Employee during the Employment
Period or by others employed or engaged by or associated with the Company or its
affiliates or clients, is the exclusive and confidential property of the Company
or its affiliates or clients, as the case may be, and will at all times be
regarded, treated and protected as such, as provided in this Agreement.
 
7.2            Covenants Respecting Confidential Information. As a consequence
of the acquisition of Confidential Information, the Employee will occupy a
position of trust and confidence with respect to the affairs and business of the
Company and its affiliates and clients. In view of the foregoing, it is
reasonable and necessary for the Employee to make the following covenants
regarding the Employee's conduct during and subsequent to the Employee's
employment by the Company.
 
7.3            Non Disclosure.  At all times during and subsequent to the
Employee's employment with the Company, the Employee will not disclose
Confidential Information to any Person (other than as necessary in carrying out
the Employee's duties on behalf of the Company) without first obtaining the
Company's consent, and the Employee will take all reasonable precautions to
prevent inadvertent disclosure of any Confidential Information. This prohibition
includes, but is not limited to, disclosing or confirming the fact that any
similarity exists between the Confidential Information and any other
information.
 
7.4            Using, Copying, etc.  At all times during and subsequent to the
Employee's employment with the Company, the Employee will not use, copy,
transfer or destroy any Confidential Information (other than as necessary in
carrying out the Employee's duties on behalf of the Company) without first
obtaining the Company's consent, and the Employee will take all reasonable
precautions to prevent inadvertent use, copying, transfer or destruction of any
Confidential Information. This prohibition includes, but is not limited to,
licensing or otherwise exploiting, directly or indirectly, any products or
services that embody or are derived from Confidential Information or exercising
judgment or performing analysis based upon knowledge of Confidential
Information.
 
7.5            Return of Confidential Information.  Within 2 Business Days after
the termination of the Employee's employment on any basis and of receipt by the
Employee of the Company's written request, the Employee will promptly deliver to
the Company all property of or belonging to or administered by Company including
without limitation all Confidential Information that is embodied in any physical
or ephemeral form, whether in hard copy or on magnetic media, and that is within
the Employee's possession or under the Employee's control.
 
7.6            Obligations Continue.  The Employee's obligations under this Part
7 are to remain in effect in perpetuity.
 
7

--------------------------------------------------------------------------------


PART 8
INTELLECTUAL PROPERTY
 
8.1            Ownership.  All Developments will be the exclusive property of
the Company and the Company will have sole discretion to deal with Developments.
For greater certainty, all work done during the Employment Period by the
Employee for the Company or its affiliates is a work for hire of which the
Company or its affiliate, as the case may be, is the first author for copyright
purposes and in respect of which all copyright will vest in the Company or the
relevant affiliate, as the case may be.
 
8.2            Records.  The Employee will keep complete, accurate and authentic
notes, reference materials, data and records of all Developments in the manner
and form requested by the Company. All these materials will be Confidential
Information upon their creation.
 
8.3            Moral Rights.  The Employee hereby irrevocably waives all moral
rights arising under statute in any jurisdiction or under common law which the
employee may have now or in the future with respect to the Developments,
including, without limitation, any rights the Employee may have to have the
Employee's name associated with the Developments or to have the Employee's name
not associated with the Developments, any rights the Employee may have to
prevent the alteration, translation or destruction of the Developments, and any
rights the Employee may have to control the use of the Developments in
association with any product, service, cause or institution. The Employee agrees
that this waiver may be invoked by the Company, and by any of its authorized
agents or assignees, in respect of any or all of the Developments and that the
Company may assign the benefit of this waiver to any Person.
 
8.4            Further Assurances.  The Employee will do all further things that
may be reasonably necessary or desirable in order to give full effect to the
foregoing. If the Employee's co-operation is required in order for the Company
to obtain or enforce legal protection of the Developments following the
termination of the Employee's employment, the Employee will provide that
co-operation so long as the Company pays to the Employee reasonable compensation
for the Employee's time at a rate to be agreed, provided that the rate will not
be less than the last base salary or compensation rate paid to the Employee by
the Company during the Employee's employment.
 
8.5            Obligations Continue.  The Employee's obligations under this Part
8 are to remain in effect in perpetuity.
 
PART 9
CONSENT TO ENFORCEMENT
 
The Employee confirms that all restrictions in Part 7 and 8 are reasonable and
valid and all defences to the strict enforcement thereof by the Company are
waived by the Employee. Without limiting the generality of the forgoing, the
Employee hereby consents to an injunction being granted by a court of competent
jurisdiction in the event that the Employee is in any breach of any of the
provisions stipulated in Part 7 and 8. The Employee hereby expressly
acknowledges and agrees that injunctive relief is an appropriate and fair remedy
in the event of a breach of any of the said provisions.
 
8

--------------------------------------------------------------------------------


PART 10
WARRANTIES, COVENANTS AND REMEDIES
 
10.1          The obligations of the Employee as set forth in Parts 6 through 9
will be deemed to have commenced as of the date on which the Employee was first
employed by Company. The Employee warrants that the Employee has not, to date,
breached any of the obligations set forth in any of those Sections. Any breach
or threatened breach of those sections by the Employee will constitute Just
Cause for immediate termination of the Employee's employment or engagement by
the Company.
 
10.2          The Employee understands that the Company has expended significant
financial resources in developing its products and the Confidential Information.
Accordingly, a breach or threatened breach by the Employee of any of Parts 6
through 9 could result in unfair competition with the Company and could result
in the Company and its shareholders suffering irreparable harm that is not
capable of being calculated and that cannot be fully or adequately compensated
by the recovery of damages alone. Accordingly, the Employee agrees that the
Company will be entitled to interim and permanent injunctive relief, specific
performance and other equitable remedies, in addition to any other relief to
which the Company may become entitled.
 
10.3          The Employee's obligations under each of Parts 6 through 9 are to
remain in effect in accordance with each of their terms and will exist and
continue in full force and effect despite any breach or repudiation, or alleged
breach or repudiation, of this Agreement or the Employee's employment
(including, without limitation, the Employee's wrongful dismissal) by the
Company.
 
PART 11
TERMINATION
 
11.1          Termination by the Employee.  The Employee may terminate this
Agreement upon 60 Business Days prior written notice given by the Employee to
the Company.  The Company, at its sole discretion, may elect to accept the 60
Business Days written notice or to reduce or eliminate the notice period.  In
such event, the Employee's employment shall terminate on the earlier day elected
by the Company.  Such election on the part of the Company will not alter the
nature of the termination as voluntary and the Company will not be required to
pay any severance or termination payments in respect of a termination by the
Employee under this Section 11.1.  Upon the termination of employment by the
Employee under this Section 11.1 the Company shall pay to the Employee
all  bonuses and other benefits earned or accrued up to the date of termination,
but otherwise all obligations of the Company under this Agreement shall end.
 
11.2          Definition of "Just Cause".  "Just Cause" means:
 
(i)  Employee’s conviction of, or plea of nolo contendere, to any felony or to a
crime involving moral depravity or fraud; (ii) Employee’s commission of an act
of dishonesty or fraud or breach of fiduciary duty or act that has a material
adverse effect on the name or public image of the Company, as determined by the
Board provided the Board affords the Employee  the opportunity to personally
appear before the Board in order to state his case prior to the Board voting to
so terminate the Employee;  (iii)  Employee’s commission of an act of willful
misconduct or gross negligence; (iv) the failure of Employee to perform his
duties under this Agreement as determined by the Board provided the Employee
shall have the opportunity to state his case before the Board prior to the Board
taking such decision to so terminate the Employee; (v) the material breach of
any of Employee’s material obligations under this Agreement as determined by the
Board provided the Employee shall have the opportunity to state his case before
the Board prior to the Board taking such decision to so terminate the Employee;
(vi) insubordination; or (vii) excessive absenteeism, chronic alcoholism or any
other form of addiction that prevents Employee from performing the essential
functions of his position with or without a reasonable accommodation; provided,
however, that the Company may terminate Employee’s employment for Just Cause, as
to  (iv) or (v) above, only after failure by Employee to correct or cure, or to
commence or to continue to pursue the correction or curing of, such conduct or
omission within ten (10) days after receipt by Employee of written notice by the
Company of each specific claim of any such misconduct or failure.
 
9

--------------------------------------------------------------------------------



 
11.3          Termination by the Company for Just Cause.  The Company may
terminate this Agreement at any time for Just Cause without notice and (except
as provided in the immediately following sentence) without payment of any
compensation by way of anticipated earnings, damages, or other relief of any
kind whatsoever.  Upon the termination of employment by the Company for Just
Cause, the Company shall pay to the Employee all salaries, bonuses, vacation and
other benefits, if any, earned or accrued up to the date of termination, but
otherwise all obligations of the Company under this Agreement end.
 
11.4          Termination by the Company for Other Than Just Cause.  The Company
may terminate this Agreement at any time for other than Just Cause upon the
following terms:
 
 
(a)
if the Company so terminates this Agreement at any time during the initial 180
days of the Initial Term of this Agreement, the Company shall pay to the
Employee all salaries, bonuses, vacation and other benefits, if any, earned or
accrued up to the date of termination, but otherwise all obligations of the
Company under this Agreement end;

 
 
(b)
if the Company so terminates this Agreement at any time after the initial 180
days of the Initial Term of this Agreement or during a renewal term, the Company
shall pay to the Employee an amount equal to the Gross Salary then payable, (i)
for a three month period as if the Agreement had not been so terminated if
termination is during the Initial Term, and (ii) for a six month period as if
the Agreement had not been so terminated if termination is during a renewal
term;

 
 
(c)
upon any such termination, all bonuses or other benefits earned or accrued up to
the date of termination or expiry shall be paid by the Company, but except for
such payments and the payments to be made pursuant to Sections 11.4(a) or (b),
as applicable, all obligations of the Company under this Agreement shall end
upon such termination. Payments under Sections 11.4(a) or (b) shall be payable
monthly subject to deductions in Section 3.7.

 
10

--------------------------------------------------------------------------------


 
11.5          Termination by the Employee for Good Reason.  The Employee may
terminate this Agreement at any time upon the occurrence of any of the following
events (each a "Good Reason"), if such occurrence takes place without the
express written consent of the Employee:
 
 
(i)
a change in the Employee's title or position or a material diminution in the
Employee's duties or the assignment to the Employee of duties which materially
impairs the Employee's ability to function in his current capacity for the
Company;

 
 
(ii)
the relocation  of employee’s principal place of employment from the State
College, PA area without Employee’s consent;

 
 
(iii)
upon a Change of Control.

 


 
In the event that the Employee terminates this Agreement for Good Reason, he
shall be entitled to the same payments and benefits as provided in Section 11.4
of this Agreement as if the Company had terminated this Agreement at the time
that the Employee terminates this Agreement under this Section 11.5.
 
"Change of Control" means and includes each of the following: (i) the
acquisition, in one or more transactions, of beneficial ownership by any person
or entity or any group of persons or entities who constitute a group, of any
securities of the Company such that, as a result of such acquisition, such
person, entity or group beneficially owns, directly or indirectly, more than 70%
of the Company's outstanding voting securities; or (ii) the acquisition of
substantially all of the Company’s assets by a third party in an arms length
transaction; or (iii) the Company merges or consolidates with another other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 70% of the total voting
power represented by the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation.


 
11.6          Death.  Your employment terminates on the date of your death and
the Company will pay your Gross Salary to the end of the month during which you
died and other bonuses, vacation and other benefits, if any, earned or accrued
up to the date of termination.
 
11.7          Full and Final Release.  In order to be eligible for the payments
as set forth in this Section 11 the Employee must (i) execute and deliver to the
Company a general release, in a form satisfactory to the Company, and (ii) be
and remain in full compliance with his obligations under this Agreement.
 
11.8          Fair and Reasonable.  The parties confirm that the provisions
contained in Sections 11.4 and 11.5 are fair and reasonable and that all such
payments shall be in full satisfaction of all claims which the Employee may
otherwise have at law against the Company including, or in equity by virtue of
such termination of employment.
 
11

--------------------------------------------------------------------------------


11.9          Return of Property.  Upon the termination of the Employee's
employment for any reason whatsoever, the Employee shall at once deliver or
cause to be delivered to the Company all books, documents, effects, money,
computer equipment, computer storage media, securities or other property
belonging to the Company or for which the Company is liable to others, which are
in the possession, charge, control or custody of the Employee.
 
11.10        Provisions Which Operate Following Termination.  Notwithstanding
any termination of this Agreement for any reason whatsoever, provisions of this
Agreement necessary to give efficacy thereto shall continue in full force and
effect.
 
11.11        Board. Subject to the approval of the Board of Directors of the
Company upon the review and recommendation of the relevant committee of the
Board of Directors, the Employee shall be elected to the Board of Directors of
the Company, subject to the requirement that he stand for re-election at the
annual meeting of shareholders of the Company held after his appointment. The
Employee shall not be entitled to receive compensation for his services on the
Board of Directors of the Company.
 
Notwithstanding the foregoing, the termination of Employee’s employment
hereunder for any reason shall automatically be deemed as Employee’s resignation
(to extent Employee serves in such capacity) from the Board of Directors of the
Company and any affiliates without any further action, except when the Board
shall, in writing, request a continuation of duty as a Director in its sole
discretion.
 
PART 12
GENERAL
 
12.1          Benefit & Binding.  This Agreement shall enure to the benefit of
and be binding upon the respective successors and permitted assigns of the
parties hereto.
 
12.2          Amendments & Waivers.  No amendment to this Agreement shall be
valid or binding unless set forth in writing and duly executed by all of the
parties hereto. No waiver of any breach of any provision of this Agreement shall
be effective or binding unless made in writing and signed by the party
purporting to give the same and, unless otherwise provided in the written
waiver, shall be limited to the specific breach waived.
 
12.3          Time.  Time shall be of the essence of this Agreement.
 
12.4          Assignment.  Neither this Agreement nor the rights and obligations
hereunder shall be assignable by either party without the consent of the other.
 
12.5          Severability.  If any provision of this Agreement is determined to
be invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision and all other provisions
hereof shall continue in full force and effect.
 
12.6          Attornment.  For the purposes of all legal proceedings this
Agreement shall be deemed to have been performed in the State of Texas and the
courts of Dallas shall have jurisdiction to entertain any action arising under
this Agreement.
 
12

--------------------------------------------------------------------------------


PART 13
ACKNOWLEDGEMENT
 
The Employee acknowledges that:
 
 
(i)
the Employee has received a copy of this Agreement;

 
 
(ii)
the Employee has had sufficient time to review and consider this Agreement
thoroughly;

 
 
(iii)
the Employee has read and understands the terms of this Agreement and his
obligations under this Agreement;

 
 
(iv)
the restriction placed upon the Employee by this Agreement are reasonably
necessary to protect the Company's proprietary interests in the Confidential
Information and the Developments and will not preclude the Employee from being
gainfully employed in a suitable capacity following the termination of the
Employee's employment, give the Employee's knowledge and experience;

 
 
(v)
the Employee has been given an opportunity to obtain independent legal advice,
or such other advice as the Employee may desire, concerning the interpretation
and effect of this Agreement and by signing this Agreement the Employee has
either obtained advice or voluntarily waived the Employee's opportunity to
receive the same; and

 
 
(vi)
this Agreement is entered into voluntarily by the Employee.

 
PART 14
NOTICES
 
Any demand, notice or other communication (the "Notice") to be given in
connection with this Agreement shall be given in writing on a Business Day and
may be given by personal delivery or by transmittal by facsimile addressed to
the recipient as follows:
 
To the Company:
6510 Abrams Road, Suite 300, Dallas, TX 75231
 
Attention:  CEO
Facsimile: (1) 214-221-6510
   
To the Employee:
160 Meadowview Drive, State College, PA 16801
Facsimile:
   

 
 
13

--------------------------------------------------------------------------------


or such other address or facsimile number as may be designated by notice by any
party to the other.  Any Notice given by personal delivery will be deemed to
have been given on the day of actual delivery and if transmitted by facsimile
before 3:00 pm on a Business Day, will be deemed to have been given on that
Business Day and if transmitted by facsimile after 3:00 pm on a Business Day,
will be deemed to have been given on the next Business Day after the date of
transmission.
 
PART 15
FURTHER ASSURANCES
 
The parties shall from time to time execute and deliver all such further
documents and do all acts and things as the other party may reasonably require
to effectively carry out or better evidence or perfect the full intent and
meaning of this Agreement.
 
PART 16
FAX SIGNATURES
 
This Agreement may be signed either by original signature or by facsimile
signature.
 
PART 17
COUNTERPARTS
 
This Agreement may be executed by the parties in one or more counterparts, each
of which when so executed and delivered shall be an original and such
counterparts shall together constitute one and the same instrument.
 
IN WITNESS WHEREOF the parties have duly executed this Agreement.
 

 
ZION OIL & GAS  INC.
 
 
/s/ Richard Rinberg

--------------------------------------------------------------------------------

Per: Richard Rinberg
 
 
 
 
/s/ William L. Ottaviani

--------------------------------------------------------------------------------

William L. Ottaviani



 


14

--------------------------------------------------------------------------------



 